DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 16845153, filed on 4/10/2020.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/10/2020 was filed after the filing date of the application on 4/10/2020. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

Double Patenting
The Terminal Disclaimer filed on 9/07/2021, avoided any potential double patenting issues in the case.
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Choski Nilay on 9/10/2021.
The application has been amended as follows: 
Claim 13, line 4, “providing a sheet metal component, at least substantially forming a central portion of a first wall portion” is amended to “providing a sheet metal component

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, Bott (US 2194465)  teaches a stationary blade (11 and 13) for a blade set of a hair cutting appliance, said blade set being arranged to be moved through hair in a moving direction to cut hair (see Figures 1-2), said stationary blade comprising: 
a first wall portion (11) that at least partially comprises metal material (base on the cross section markings, 11 is made of metal, see Figure 4), wherein the first wall portion is capable of being arranged to serve as a skin facing wall when in operation, 
a second wall portion (13) at least partially offset from the first wall portion, such that the first wall portion and the second wall portion define therebetween a guide slot (space for 12) arranged to receive a movable cutter blade (12), via a lateral opening of the guide slot in the stationary blade (see Figure 4),
an intermediate wall portion (40) arranged in the guide slot between the first wall portion and the second wall portion (see Figure 4), 
at least one toothed leading edge (54) formed by the second wall portion (see Figure 3), 

wherein the intermediate wall portion, in response to being fixedly attached to the first wall portion, defines a central offset (height of 40) which acts as a gage to set an offset distance equal to the central offset in the guide slot between the first wall portion and the second wall portion (see the spacing of 11 and 13 made by 40, see Figure 4), or receiving the to-be-mounted movable cutter blade and for establishing a given tolerance in the vertical direction for the to-be-mounted moveable cutter blade within the guide slot, the intermediate wall portion having a thickness slightly larger than the to-be-mounted movable cutter blade (see Figure 4) and
wherein the intermediate wall portion is adapted, via a guiding portion (outer surface of 40) of the intermediate wall portion (see Figure 4), to be arranged within a respective opening (opening of 41)of a to-be-mounted movable cutter blade in the guide slot (see Figure 1-4),
a blade set (11, 13 and 12 of Bott) for a hair cutting appliance, said blade set being arranged to be moved through hair in a moving direction to cut hair (see Figures 1-4 of Bott), said blade set comprising: a stationary blade as claimed in claim 1 (see Claim 1 for details), and a movable cutter blade (12 of Bott) comprising at least one toothed leading edge (53 of Bott), said movable cutter blade being movably arranged within the guide slot defined by the stationary blade (see Figures 1-4 of Bott), such that, upon relative motion between the movable cutter blade and the stationary blade (see Figures 3-4 of Bott), the at least one toothed leading edge of the movable cutter blade cooperates with corresponding teeth of the stationary blade to enable cutting of hair caught therebetween in a cutting action (see Figures 1-4 of Bott), 

Bott fails to teach at least one toothed leading edge jointly formed by the first wall portion and the second wall portion, wherein the at least one toothed leading edge comprises a plurality of teeth, wherein the first wall portion and the second wall portion are connected at a frontal end of the at least one leading edge, thereby forming tips of the teeth, wherein the stationary blade is an integrally formed metal-plastic composite stationary blade, wherein the second wall portion is at least partially made from plastic material, wherein the first wall portion is thinner than the second wall portion, wherein the intermediate wall portion is adapted, via a guiding portion of the intermediate wall portion, to be arranged within a respective guide opening of the movable cutter blade in the guide slot, for inserting of the intermediate wall portion and the movable cutter blade together through the lateral opening into the guide slot, and responsive to attaching the intermediate wall portion to the first wall portion, the intermediate wall portion for keeping the movable cutter blade in a desired position laterally and longitudinally and in contact vertically with the first wall portion at the given tolerance, with no further mounting member or biasing member to keep the movable cutter blade in the desired position laterally and longitudinally and in contact vertically with the first wall portion.
Gostkowski (GB 624077A) teaches a razor type of trimmer with a stationary blade (see Figure 2) including at least one toothed leading edge jointly formed by the first wall portion (11) 
It would have been obvious to one of ordinary skill in the art to modify the device of Bott to incorporate the teaching of Gostkowski to change the leading edge of the stationary blade to the design of the Gostkowski, doing so would offer better sin protection against the blade and a greater operating range of the razor is different positons.
Stapelbroek (US 20150047203 A1) teaches a stationary blade made of metal with a plastic coating, the purposes of the plastic is to better round off the edges of the stationary blade to offer a better shave (paragraph 0044). 
It would have been obvious to one of ordinary skill in the art to modify the device of Bott to incorporate the teaching of Stapelbroek to make the stationary blade to be a metal with plastic coating, doing so would round off the edges of the stationary blade to offer a better shave. As a result the stationary blade would be an integrally formed metal-plastic composite stationary blade (metal center with a plastic coating), wherein the first wall portion is at least partially made from metal material (metal center with a plastic coating), wherein the second wall portion is at least partially made from plastic material (metal center with a plastic coating).
Bott in view of Gostkowski and Stapelbroek still fails to teach wherein the first wall portion is thinner than the second wall portion, wherein the intermediate wall portion is adapted, via a guiding portion of the intermediate wall portion, to be arranged within a respective guide opening of the movable cutter blade in the guide slot, for inserting of the 
Furthermore, no additional prior art could be found to teach the claimed limitations either alone nor in combination to further modify the device of Bott, Gostkowski and Stapelbroek. Thus claim 1 is allowable, claims 2-12 and 19 are allowable by virtue of its dependency on claim 1. Claim 13-18 and 20 is allowable for the same reason as claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIANG DONG whose telephone number is (571)270-0479.  The examiner can normally be reached on Monday - Thursday 8 AM-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on 571-272-4483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LIANG DONG/Examiner, Art Unit 3724                                                                                                                                                                                                        9/09/2021

/EVAN H MACFARLANE/Examiner, Art Unit 3724